The complaint, although unnecessarily involved, seems basically to state only a single cause of action to declare plaintiff to be the owner of one third of the stock of the defendant corporation and to restore that interest to her. At least, that is all plaintiff claims the action to be and the action may now be regarded and held to be only such a single cause of action. Defendants may make such other motions addressed to the complaint on that basis as they may be advised to make. Order unanimously reversed, without costs, and the motion denied. Settle order on notice. Present — Martin, P. J., Glennon, Dore, Cohn and Peek, JJ.